Execution Version
 
 
HEMIWEDGE INTELLECTUAL PROPERTY AGREEMENT
 
This HEMIWEDGE INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) effective as
of October 14, 2008 (the “Effective Date”), is entered into by and between Tejas
Research & Engineering, L.P., a Texas limited partnership (“TRANSFEREE”), and
Hemiwedge Valve Corporation, a Texas corporation (“TRANSFEROR”).
 
RECITALS
 

A.
TRANSFEROR has developed and is continuing to develop certain technology and
intellectual property relating to hemispherical wedge valves and specialty
valves;

 

B.
TRANSFEREE desires to acquire a license in and to such technology and
intellectual property related to hemispherical wedge valves for designated
fields of use and an assignment of two pending U.S. patent applications related
to specialty valves in exchange for, among other things, a one-time cash
payment.

 
In consideration of the mutual promises and conditions set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Section 1.1  Definitions. The following definitions shall be applicable to the
terms set forth below as used in this Agreement, in addition to those terms
defined in the preamble hereto:
 
“5,000 PSI and Surface Safety Valves Field of Use” means any and all (i)
applications for hydrocarbon or oilfield production, injection, vent, high
pressure drop controllers, blow down, and dump - whether any of the foregoing is
on land, offshore, or subsurface - that are intended for situations where the
product or service is to be rated for 5,000 psi or greater and (ii) surface
safety valve applications for a hydrocarbon, oilfield, or geothermal well
regardless of pressure rating, specifically including all applications (whether
or not monogrammed) under API Specification 6A, 6B, 6AV1, 11iW and 11V1.
Notwithstanding the foregoing, this field of use does not include valve
applications for (w) nuclear plants, (x) valves in or under American National
Standards Institute rating 2500 class, (y) API Specification 6D, and (z)
standard onshore pipeline valves. 
 
“Acceptable Level of Quality” shall have the meaning ascribed to the term in
Section 2.5(a).
 
“Agreement” shall have the meaning ascribed to the term in the preamble.
 

--------------------------------------------------------------------------------


 
“API Specification” means those specifications published by the American
Petroleum Institute from time to time.
 
“Assigned Deliverables” shall mean all tangible embodiments, in whatever form or
medium, related to the Hemiwedge Products associated with the Assigned Hemiwedge
Intellectual Property, including all prototypes, works in progress, data,
components, engineering plans, algorithms, drawings, calculations, formulas, and
programming for machining, and specifically including all tools and related
components that have been made or designed for a down hole isolation valve.
 
“Assigned Hemiwedge Intellectual Property” means the Hemiwedge Intellectual
Property identified on Schedule B, including reissues, divisions, continuation,
continuations-in-part, extensions and reexaminations thereof, and including any
other patents and patent applications, foreign or domestic, claiming priority to
any of the foregoing, and all rights therein provided by international treaties
and conventions.
 
“Combined Fields of Use” means the 5,000 PSI and Surface Safety Valves Field of
Use, the Down Hole Field of Use, the Drilling and Workover Field of Use, and the
Offshore and Subsea Field of Use.
 
“Confidential Information” shall have the meaning given to the term in Section
8.1 of this Agreement.
 
“Down Hole Field of Use” means any and all down hole (i.e., below the surface)
applications for hydrocarbon, oilfield, or geothermal applications, including
(i) completion of a hydrocarbon, oilfield, steam, water or other wells, (ii)
drilling applications, (iii) production and monitoring applications, and (iv)
all applications (whether or not monogrammed) under API Specification 11D1,
11iW, 11V1, 14A, and 14L.
 
“Drilling and Workover Field of Use” means any and all applications for the
drilling or workover of hydrocarbon, oilfield, steam, water or other wells,
including oil and gas drilling, whether the drilling or workover is (a) at the
surface, down hole, or subsea, or (b) on a drilling, workover or other rig. This
field of use specifically includes, but is not limited to use in or with (i)
down hole isolation valves, (ii) marine riser isolation valves, (iii) blow out
preventors, (iv) choke manifolds, (v) other pressure control devices, and (vi)
all applications (whether or not monogrammed) under API Specification 7K, 8A,
8C, 16A, 16C, 16D and 16RCD.
 
“Effective Date” shall have the meaning ascribed to the term in the preamble.
 
“Encumbrance” means any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.
 
“Forfeited Rights” shall have the meaning ascribed to the term in Section
7.1(c).
 
2

--------------------------------------------------------------------------------


 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
 
“Hemiwedge Cartridge Valves” means valves incorporating a hemispherical wedge,
core, driver, cartridge, seat, and stem.
 
“Hemiwedge Intellectual Property” means any and all Intellectual Property
relating to the Hemiwedge Products, including the Licensed Hemiwedge
Intellectual Property and the Assigned Hemiwedge Intellectual Property.
 
“Hemiwedge Products” means (a) valves incorporating a hemispherical wedge and
specialty valves, including but not limited to those described in the Patents
listed in Schedule A and Schedule B, and all equipment and processes associated
therewith, including down hole isolation valves (including hydraulic and
mechanical down hole isolation valves that have been or will be designed by or
for TRANSFEROR, and all related components, actuation devices, and running tools
that have been or will be designed relating to down hole isolation valves) and
subsea valves (and any chemical injection valves, tools, and actuation devices
associated therewith that have been or will be designed by or for TRANSFEROR)
and any and all Improvements to any of the foregoing and (b) all Technology
relating to the foregoing.
 
“Hemiwedge Trademark” means the word mark “HEMIWEDGE”, including the goodwill of
a business symbolized thereby or associated therewith, common law rights
thereto, and registrations and applications for registrations thereof throughout
the world, including United States Trademark Registration Number 1983828, filed
April 27, 1995, for the word mark “HEMIWEDGE”.
 
“Improvements” means any and all improvements, developments, additions, changes,
and modifications as may be from time to time made or acquired during the term
of this Agreement by or for TRANSFEROR or its affiliates, consultants,
sublicensees or assignees, whether or not the foregoing is or would be (a)
patentable, (b) covered by the Hemiwedge Intellectual Property existing as of
the Effective Date, or (c) in competition with any other Hemiwedge Product,
provided, however, this does not include improvements of TRANSFEREE.
 
“Intellectual Property” means all rights throughout the world in any and all of
the following: (i) Patents, (ii) the Hemiwedge Trademark, (iii) copyrights, (iv)
trade secrets, (v) software, (vi) rights of privacy, and (vii) any and all other
intangible or intellectual property rights; all rights to sue and recover
damages for past, present and future infringement, misappropriation, dilution,
or other violation of any of the foregoing; and all licenses to any such
intangible or intellectual property rights. This definition is intended to
include, but not be limited by, the definition of intellectual property
contained in 11 U.S.C. §101(35A) of the United States Bankruptcy Code.
 
“Law” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules or Orders associated with any Governmental Authority.
 
3

--------------------------------------------------------------------------------


 
“Licensed Deliverables” shall mean an original or at least one complete copy of
all tangible embodiments, in whatever form or medium, related to the Hemiwedge
Products associated with the Licensed Hemiwedge Intellectual Property as same is
applicable to one or more of the Combined Fields of Use, including prototypes,
works in progress, data, components, engineering plans, algorithms, drawings,
calculations, formulas, and programming for machining, and further including and
all chemical injection valves, tools, and actuation devices related to subsea
valves.
 
“Licensed Hemiwedge Intellectual Property” means all Hemiwedge Intellectual
Property, including that identified in Schedule A, including reissues,
divisions, continuation, continuations-in-part, extensions and reexaminations
thereof, and including any other patents and patent applications and trademark
applications or registrations, foreign or domestic, claiming priority to any of
the foregoing, and all rights therein provided by international treaties and
conventions; not including, however, the Assigned Hemiwedge Intellectual
Property.
 
“Offshore and Subsea Field of Use” means any and all applications for drilling,
completion, production, monitoring, or controlling offshore (including inland
waters) or subsea (regardless of water depth) wells, including any application
(i) offshore, (ii) subsea, or (iii) on any offshore platform or floating
production vessel. This field of use includes (a) any and all uses of any subsea
valve, (b) any and all applications (whether or not monogrammed) under API
Specification 17D, 17E and 17F, and (c) all applications on platforms, floating
production units, and other offshore production units under API Specification
6A.
 
“Order” means any order, writ, rule, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.
 
“Patents” means United States and foreign patents, patent applications and
statutory invention registrations, including reissues, divisions, continuation,
continuations-in-part, extensions and reexaminations thereof, and all rights
therein provided by international treaties and conventions.
 
“Permitted Encumbrance” means the Encumbrance on the Licensed Hemiwedge
Intellectual Property and the Licensed Deliverables resulting from that certain
Amended and Restated Security Agreement dated September 30, 2008, among
TRANSFEROR, Shumate Industries, Inc, a Delaware corporation, Shumate Machine
Works, Inc., a Texas corporation, and Stillwater National Bank and Trust
Company, a national banking association. For clarity, the Permitted Encumbrance
does not include any Encumbrance on the Assigned Hemiwedge Intellectual Property
or the Assigned Deliverables.
 
“Technology” means know-how and other confidential or proprietary technical,
business and other information, whether tangible or intangible, including
manufacturing and production processes and techniques, research and development
information, drawings (electronic and other), specifications, designs, plans,
proposals, prototypes, works in progress, technical data, financial, marketing
and business data, pricing and cost information, business and marketing plans,
software, customer and supplier lists and information, and databases and any and
all Improvements thereto.
 
4

--------------------------------------------------------------------------------


 
“Transfer Agreement” shall have the meaning ascribed to the term in Section 2.6.
 
“TRANSFEREE” shall have the meaning ascribed to the term in the preamble.
 
“TRANSFEROR” shall have the meaning ascribed to the term in the preamble.
 
Section 1.2  Interpretation.
 
(a)  Any reference herein to a party shall include such party’s successors and
permitted assigns.
 
(b)  The headings and captions contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(c)  Wherever the context requires, the gender of all words used in this
Agreement includes the masculine, feminine and neuter. Terms defined in the
singular have the corresponding meanings in the plural, and vice versa. All
references to Articles and Sections refer to articles and sections of this
Agreement and all references to Schedules refer to Schedules to this Agreement,
which Schedules are attached hereto and made a part hereof for all purposes. The
word “includes” or “including” means “including, but not limited to.” The word
“or” will have the inclusive meaning represented by the phrase “and/or.” The
words “hereof,” “hereby,” “herein,” “hereunder” and similar terms in this
Agreement shall refer to this Agreement as a whole and not any particular
section or article in which such words appear. “Shall” and “will” have equal
force and effect. Any reference to a statute, regulation or Law shall include
any amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder. Currency amounts referenced herein, unless otherwise
specified, are in United States Dollars. Whenever this Agreement refers to a
number of days, such number shall refer to calendar days unless business days
are specified.
 
ARTICLE 2
 
INTELLECTUAL PROPERTY GRANTS; DISCLOSURE AND DELIVERABLES; QUALITY CONTROL
 
Section 2.1  License of the Licensed Hemiwedge Intellectual Property. In
exchange for the Consideration (provided in Section 2.6), TRANSFEROR hereby
grants to TRANSFEREE under the Licensed Hemiwedge Intellectual Property an
exclusive (except as provided in Section 2.4), worldwide, perpetual, fully paid
up, irrevocable, and sublicensable license and right to make, use, sell, offer
for sale, rent, offer for rent, modify, reproduce, repair, service or otherwise
commercialize or develop Hemiwedge Products for any and all of the Combined
Fields of Use. For clarification, TRANSFEROR reserves the right to use or
license others to use the Hemiwedge Trademark in connection with any and all
activities not within the Combined Fields of Use.
 
5

--------------------------------------------------------------------------------


 
Section 2.2  Assignment of the Assigned Hemiwedge Intellectual Property.
TRANSFEROR hereby irrevocably grants, assigns, and transfers to TRANSFEREE all
of TRANSFEROR’s right, title, and interest in and to the Assigned Hemiwedge
Intellectual Property and Technology related thereto, including all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, and to all causes of action and the right to sue, counterclaim, and
recover for past, present, and future infringement of the rights assigned under
this Assignment. TRANSFEROR shall take all reasonable actions and sign
documents, and cause its employees and consultants to take all reasonable
actions and sign documents, to evidence and/or further this assignment,
including the short form assignment, a form of which is included as Schedule C.
 
Section 2.3  Deliverables and Disclosure.
 
(a)  Deliverables. TRANSFEROR hereby sells, transfers, assigns, conveys and
delivers to TRANSFEREE all of TRANSFEROR’S right, title and interest in and to
the Assigned Deliverables and the Licensed Deliverables. Concurrently with the
execution of this Agreement, or at a time(s) or place(s) determined by
TRANSFEREE, TRANSFEROR will deliver to TRANSFEREE, in a manner and form as
requested by TRANSFEREE, (1) all Licensed Deliverables necessary for TRANSFEREE
to exercise fully its license under Section 2.1 of this Agreement, and (2) all
Assigned Deliverables. Thereafter, and as soon as reasonably practicable,
TRANSFEROR will deliver to TRANSFEREE all Licensed Deliverables and Assigned
Deliverables regarding Improvements for TRANSFEREE to exercise fully its license
under Section 2.1 of this Agreement and its assignment under Section 2.2 of this
Agreement.
 
(b)  Disclosure. Concurrently with the execution of this Agreement, or at a
time(s) or place(s) determined by TRANSFEREE, TRANSFEROR shall disclose to
TRANSFEREE all the Technology related to the Hemiwedge Products to the extent
necessary for TRANSFEREE to exercise fully its license under Section 2.1 of this
Agreement and its assignment under Section 2.2 of this Agreement. Thereafter,
and as soon as reasonably practicable, TRANSFEROR shall disclose to TRANSFEREE
all Technology regarding Improvements to the extent necessary for TRANSFEREE to
exercise fully its license under Section 2.1 and its assignment under Section
2.2 of this Agreement.
 
Section 2.4  TRANSFEREE’S Grantback Licenses.
 
(a)  License for Hemiwedge Cartridge Valves. TRANSFEREE grants to TRANSFEROR
under the Licensed Hemiwedge Intellectual Property the non-exclusive,
royalty-free, and sublicenseable right to make, use, sell, offer for sale, rent,
offer for rent, modify, reproduce, or otherwise commercialize or develop
Hemiwedge Cartridge Valves (i) for a production manifold above water on a
production platform or vessel in Canadian waters only, and (ii) in connection
with offshore platforms and other floating production vessels with TRANSFEROR’s
ANSI class and API Specification 6D product line.
 
(b)  License for Sale of Mud Diverter Valves. TRANSFEREE grants to TRANSFEROR
under the Licensed Hemiwedge Intellectual Property the non-exclusive,
royalty-free, and sublicenseable right to make, use, sell, offer for sale, rent,
or offer for rent Hemiwedge Products consisting of above-ground mud diverter
valves within ANSI class product specifications for a period of eighteen (18)
months from the Effective Date; provided, however, that the parties shall share
equally the profits (defined as net revenue minus cost of goods sold and sales
commissions) from all TRANSFEROR’s sales or rentals of such mud diverter valves
to any third party other than Black Gold Rental Tools, Inc., of Corpus Christi,
Texas (“Black Gold”). For clarity, TRANSFEROR shall have the rights to all
profits from sales or rentals of such mud diverter valves to Black Gold.
 
6

--------------------------------------------------------------------------------


 
(c)  License of Specialty Valves Outside the Combined Fields of Use. TRANSFEREE
grants to TRANSFEROR under the Assigned Hemiwedge Intellectual Property the
non-exclusive, royalty-free, and sublicenseable right to make, use, sell, offer
for sale, rent, offer for rent, modify, reproduce, or otherwise commercialize or
develop Hemiwedge Products for any and all uses outside of any and all of the
Combined Fields of Use.
 
Section 2.5  Quality Control Regarding the Hemiwedge Trademark. 
 
(a)  TRANSFEROR recognizes and acknowledges that TRANSFEREE offers quality goods
and services, and TRANSFEREE agrees that it will maintain or exceed such quality
in the future in connection with its use of the Hemiwedge Trademark pursuant to
this Agreement. Consistent therewith, TRANSFEROR acknowledges that if TRANSFEREE
makes products that meet or exceed the level of quality of its other goods when
it makes the Hemiwedge Products to be offered in connection with the Hemiwedge
Trademark, TRANSFEROR will deem such products to be of an acceptable level of
quality (hereinafter “Acceptable Level of Quality”). TRANSFEREE may make changes
to the Hemiwedge Products to be offered in connection with the Hemiwedge
Trademark in accordance with this provision so long as any changes meet or
exceed the Acceptable Level of Quality. Any and all rights in the Hemiwedge
Trademark arising from TRANSFEREE’s exercise of its rights hereunder shall inure
to TRANSFEROR’s benefit.
 
(b)  Upon receiving a request from TRANSFEROR, such requests not to exceed once
per year, with reasonable notice, but not less than sixty (60) days, TRANSFEREE
shall provide a sample of the Hemiwedge Products to be offered in connection
with the Hemiwedge Trademark or permit TRANSFEROR to inspect and review at the
business location of the TRANSFEREE during normal business hours a reasonable
sample of proposed uses of the Hemiwedge Trademark for the purposes of assuring
the Acceptable Level of Quality and proper use of the Hemiwedge Trademark.
TRANSFEREE and TRANSFEROR agree to work in good faith with each other to correct
or remedy uses of the Hemiwedge Trademark that may, for some reason, not meet
the Acceptable Level of Quality set by the TRANSFEROR as defined in this
provision; and, if the parties cannot reach an agreement, the parties agree to
work in good faith with each other to discontinue TRANSFEREE’s use of the
Hemiwedge Trademark until an agreement can be reached.
 
Section 2.6  Consideration. The parties acknowledge that each party is providing
good and valuable consideration, including the consideration set forth in the
that certain Agreement dated as of October 14, 2008, among Shumate Industries,
Inc., a Delaware corporation, TRANSFEROR, and TRANSFEREE (“the Transfer
Agreement”), and other consideration specified herein.
 
7

--------------------------------------------------------------------------------


 
ARTICLE 3
 
ASSIGNABILITY
 
Section 3.1  Transferee. TRANSFEREE may, freely and without approval from
TRANSFEROR, assign, transfer, or otherwise convey its rights or delegate its
obligations hereunder, all without accounting to TRANSFEROR.
 
Section 3.2  Transferor. TRANSFEROR may, freely and without approval from
TRANSFEREE, assign, transfer, or otherwise convey its rights or delegate its
obligations hereunder, provided, however, that TRANSFEROR shall immediately give
notice of such conveyance to TRANSFEREE.
 
Section 3.3  No Release. No assignment by TRANSFEREE or TRANSFEROR of its rights
or obligations that is permitted under this Article 3 shall operate to release,
discharge or otherwise affect the rights and obligations of any other party who
is not so assigning its rights or obligations or the rights or obligations of
the assigning party which are not so assigned.
 
ARTICLE 4
 
TERM AND TERMINATION; SURVIVAL
 
Section 4.1  Term. This Agreement is effective as of the Effective Date and
shall extend until the last of the Licensed or Assigned Hemiwedge Intellectual
Property expires or is terminated, unless otherwise terminated pursuant to
Section 4.2.
 
Section 4.2  Termination. This Agreement may be terminated upon the occurrence
of any of the following events:
 
(a)  the TRANSFEREE unilaterally giving TRANSFEROR thirty (30) days written
notice, provided, however, that TRANSFEROR’s grantback rights provided by
Section 2.4(c) shall survive such termination; or
 
(b)   both parties giving mutual written agreement;
 
Section 4.3  Survivability. The parties’ rights and obligations under Articles
5, 6, 7, 8, 9, 10, and 11 shall survive termination or expiration of this
Agreement.
 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.1  Representations and Warranties of Transferor.
 
(a)  TRANSFEROR has the full right, power, and authority to enter into this
Agreement and perform this Agreement in accordance with its terms.
 
8

--------------------------------------------------------------------------------


 
(b)  This Agreement has been duly authorized, executed and delivered by
TRANSFEROR and constitutes the legal, valid and binding obligation of
TRANSFEROR, enforceable against TRANSFEROR in accordance with its terms.
 
(c)  TRANSFEROR’S entry into this Agreement and performance of its obligations
hereunder does not (i) violate or contravene any Law, Order, license, consent or
other authorization from any Governmental Authority applicable to TRANSFEROR or
to the Hemiwedge Products or Hemiwedge Intellectual Property, (ii) conflict with
TRANSFEROR’S organizational documents, (iii) conflict with, constitute a breach
or default under any other agreement or instrument to which TRANSFEROR is a
party or by which it is bound, or (iv) result in the creation or imposition of
any Encumbrance on the Hemiwedge Products or Hemiwedge Intellectual Property as
a result of any other agreement or instrument to which TRANSFEROR is a party or
by which it is bound.
 
(d)  TRANSFEROR represents that the Hemiwedge Intellectual Property is free and
clear of any Encumbrances, except for the Permitted Encumbrance, and that
TRANSFEROR (i) has all right, title and interest, except for the Permitted
Encumbrance, in and to the Hemiwedge Intellectual Property, and the Technology
and Deliverables associated therewith, (ii) has the right to license to
TRANSFEREE the Licensed Hemiwedge Intellectual Property in the Combined Fields
of Use, and (iii) has the right to assign the Assigned Hemiwedge Intellectual
Property.
 
(e)  The Hemiwedge Intellectual Property is subsisting and, to TRANSFEROR’s
knowledge, is valid and enforceable, and, to TRANSFEROR’s knowledge, use of the
Hemiwedge Products does not infringe, misappropriate, or otherwise violate any
third party Intellectual Property rights.
 
(f)  No third party has filed or threatened to file any claim, lawsuit, charge,
complaint, or other action alleging that the Hemiwedge Intellectual Property is
invalid or unenforceable or that any of the Hemiwedge Products infringes any
third party Intellectual Property rights.
 
(g)  TRANSFEROR is not aware of any third party infringing, misappropriating, or
otherwise violating the Hemiwedge Intellectual Property, and TRANSFEROR has not
filed or threatened to file any claim, lawsuit, charge, complaint, or other
action against any third party alleging that such third party is infringing,
misappropriating, or otherwise violating the Hemiwedge Intellectual Property.
 
(h)  The Hemiwedge Intellectual Property is all the Intellectual Property and
Hemiwedge Products applicable to operating in the Combined Fields of Use.
 
(i)  None of the Hemiwedge Intellectual Property is subject to any maintenance
fees, taxes, or administrative actions falling due within ninety (90) days after
the Closing Date.
 
(j)  The rights granted to TRANSFEREE pursuant to this Agreement and the
exercise by TRANSFEREE or its successors or assigns of any or all of same do not
impose on TRANSFEREE any past due, current, or future obligations, including
licenses, sublicenses, or payment of royalties, fees, or other payments to any
third party, including Soderberg Research and Development, Inc., Inprop, Inc.,
Jeannette Soderberg, At Balance Americas LLC, or Hunt Valve Company, Inc., or
any of their successors or assigns.
 
9

--------------------------------------------------------------------------------


 
(k)  TRANSFEROR has been engaged in ongoing discussions with various prospective
financiers, corporate and strategic partners, purchasers, and licensors with
respect to the Hemiwedge Intellectual Property and Deliverables transferred
herein, pursuant to which TRANSFEROR has sought to achieve the highest value and
best price for the sale, assignment and/or license of same. Such Hemiwedge
Intellectual Property and Deliverables were marketed for approximately six
months. The offer made by TRANSFEREE represented the highest value and best
price for such Hemiwedge Intellectual Property and Deliverables. The negotiation
of the rights transferred herein to Tejas was conducted in good faith and on an
arms’ length basis.
 
Section 5.2  Representations and Warranties of Transferee.
 
(a)  TRANSFEREE has the full right, power, and authority to enter into this
Agreement and perform this Agreement in accordance with its terms.
 
(b)  This Agreement has been duly authorized, executed and delivered by
TRANSFEREE and constitutes the legal, valid and binding obligation of
TRANSFEREE, enforceable against TRANSFEREE in accordance with its terms.
 
(c)  TRANSFEREE’s entry into this Agreement and performance of its obligations
hereunder does not (i) violate or contravene any Law, Order, license, consent or
other authorization from any Governmental Authority applicable to TRANSFEREE or
(ii) conflict with TRANSFEREE’s organizational documents.
 
ARTICLE 6
 
INDEMNIFICATION; DUTY TO DEFEND
 
Section 6.1  By TRANSFEROR. TRANSFEROR agrees to defend, indemnify and hold
harmless TRANSFEREE, its sublicensees and its affiliates, successors and
assigns, and the officers, directors, employees and agents of each of them, from
and against any and all claims, threatened claims, damages, losses, expenses,
obligations, liabilities, actions, suits, including without limitation, interest
and penalties, reasonable attorneys’ fees and costs and all amounts paid in
settlement of any claim, action or suit, asserted by third parties against
TRANSFEREE that arise out of, result from or are related to: (i) the violation
of any statute, regulation or rule of Law by TRANSFEROR in the performance of
its obligations under this Agreement; (ii) a breach or alleged breach of any
representation, covenant, or warranty made by TRANSFEROR in this Agreement;
(iii) activities taking place at TRANSFEROR’s facilities and that do not involve
TRANSFEREE; (iv) a breach or alleged breach by TRANSFEROR of any of the other
terms or conditions of this Agreement, (v) TRANSFEREE’s exercise of the rights
granted in Sections 2.1 and 2.2 of this Agreement (provided that under this
subsection 6.1(v), the parties shall share equally the first two hundred fifty
thousand dollars ($250,000) of liability, after which TRANSFEROR shall pay for
all liability hereunder up to one-million five-hundred thousand dollars
($1,500,000), and in no event shall TRANSFEROR incur liability for any amounts
exceeding one million five hundred thousand dollars ($1,500,000) under this
subsection 6.1(v)), or (vi) the negligence or other wrongdoing of TRANSFEROR or
its affiliates or any employee or agent of TRANSFEROR or its affiliates.
 
10

--------------------------------------------------------------------------------


 
Section 6.2  By TRANSFEREE. TRANSFEREE agrees to defend, indemnify and hold
harmless TRANSFEROR and its affiliates, successors and assigns, and the
officers, directors, employees and agents of each of them, from and against any
and all claims, threatened claims, damages, losses, expenses, obligations,
liabilities, actions, suits, including without limitation, interest and
penalties, reasonable attorneys’ fees and costs and all amounts paid in
settlement of any claim, action or suit, asserted by third parties against
TRANSFEROR that arise out of, result from or are related to: (i) the violation
of any statute, regulation or rule of Law by TRANSFEREE in the performance of
its obligations under this Agreement; (ii) a breach or alleged breach of any
representation, covenant, or warranty made by TRANSFEREE in this Agreement;
(iii) activities taking place at TRANSFEREE’s facilities and that do not involve
TRANSFEROR; (iv) a breach or alleged breach by TRANSFEREE of any of the other
terms or conditions of this Agreement, or (v) the negligence or other wrongdoing
of TRANSFEREE or its affiliates or any employee or agent of TRANSFEREE or its
affiliates.
 
Section 6.3  Process. In each case for which a party seeks indemnification under
the provisions of Sections 6.1 or 6.2, the party claiming indemnification
(“Indemnitee”) must promptly notify the party providing indemnification
(“Indemnitor”) in writing of any such claim. The Indemnitor shall be permitted
to fully control the defense and any settlement of the claim. However,
Indemnitor shall not, without Indemnitee’s written consent, settle any such
claim if the settlement arises from or is part of any criminal action, suit or
proceeding or contains a stipulation to or admission or acknowledgment of any
liability or wrongdoing (whether in contract, tort or otherwise) on the part of
the Indemnitee’s or any of Indemnitee’s affiliates. Indemnitee shall cooperate
fully in the defense of such claim and may appear at its own expense through
counsel in matters for which Indemnitor has assumed the defense.
 
Section 6.4  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER FOR ANY PUNITIVE OR EXEMPLARY OR ADDITIONAL DAMAGES
OR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES INCLUDING, WITHOUT LIMITATION, ANY
LOST OPPORTUNITY, LOSS OF USE, LOSS OF RIGHTS FROM UNTIMELY COMPLETION, BUSINESS
INTERRUPTION, LOST PRODUCTS OR LOST PROFITS, WHICH RESULT
FROM ACTIVITIES ARISING UNDER THIS AGREEMENT. 
 
ARTICLE 7
 
INTELLECTUAL PROPERTY PROSECUTION, MAINTENANCE, AND LITIGATION; OWNERSHIP OF
IMPROVEMENTS
 
Section 7.1  Intellectual Property Prosecution and Maintenance.  
 
(a)  TRANSFEREE shall have the right, in its own name and at its own expense, to
prepare, file, prosecute, and maintain the Assigned Hemiwedge Intellectual
Property.
 
(b)  TRANSFEROR shall have the first right, in its own name and at its own
expense, to prepare, file, prosecute, and maintain the Licensed Hemiwedge
Intellectual Property.
 
11

--------------------------------------------------------------------------------


 
(c)  TRANSFEROR shall provide written notice as soon as possible to TRANSFEREE
if TRANSFEROR decides not to prosecute, to abandon, not to pursue foreign rights
claiming priority to earlier rights, or to otherwise cause or allow any of its
rights in the Licensed Hemiwedge Intellectual Property to be forfeited
(collectively “Forfeited Rights”), and in any event not less than thirty (30)
days before any governmental, procedural, or administrative deadline bringing
about or triggering such Forfeited Rights. If TRANSFEREE receives notice from
TRANSFEROR of a decision to allow Forfeited Rights, or if TRANSFEREE is aware of
a deadline less than thirty (30) days away that would result in Forfeited
Rights, TRANSFEREE shall have the right, in its own name and at its own expense,
to prepare, file, prosecute, and maintain any of the Licensed Hemiwedge
Intellectual Property applicable to or usable in any of the Combined Fields of
Use in which TRANSFEROR intends to allow Forfeited Rights or has failed to take
action within thirty (30) days of a deadline that would result in Forfeited
Rights. If TRANSFEREE prosecutes and maintains any of the licensed Hemiwedge
Intellectual Property, TRANSFEREE shall grant to TRANSFEROR a royalty free
license to use any patents rights not within the Combined Fields of Use.
 
(d)  If TRANSFEREE exercises its rights under Section 7.1(c), TRANSFEROR shall:
(i) take all necessary actions, sign documents, and generally assist TRANSFEREE
in maintaining and/or obtaining the Licensed Hemiwedge Intellectual Property,
and (ii) immediately assign and cause its employees and consultants to assign
such Intellectual Property to TRANSFEREE, subject to any licenses relating to
same.
 
(e)  TRANSFEROR hereby irrevocably constitutes and appoints TRANSFEREE as its
true and lawful attorney-in-fact with full power of substitution, in the name of
TRANSFEROR or otherwise, and on behalf of and for the benefit of TRANSFEREE, to
execute and deliver such further agreements, documents, certificates and other
instruments of conveyance, assignment and transfer reasonably necessary to vest
in TRANSFEREE all of TRANSFEROR’s right, title and interest in and to the
Licensed Hemiwedge Intellectual Property described in the previous subsections;
to institute and prosecute, in the name of TRANSFEROR or otherwise, all
proceedings that TRANSFEREE may deem proper in order to assert or enforce any
claim, right or title of any kind in and to such Licensed Hemiwedge Intellectual
Property and the Hemiwedge Products; to defend and compromise any and all
actions, suits or proceedings in respect of any part thereof; and to do all such
acts and things in relation thereto as TRANSFEREE shall deem advisable.
TRANSFEROR agrees that the foregoing powers are coupled with an interest and
shall be irrevocable by TRANSFEROR or by its dissolution or in any manner or for
any reason.
 
Section 7.2  Intellectual Property Litigation. TRANSFEREE shall have the right
and sole discretion, in TRANSFEROR’s name (if required by Law, but otherwise in
TRANSFEREE’s name) to sue third parties for past, present, and future
infringement, misappropriation, or other violations of the Licensed Hemiwedge
Intellectual Property in the Combined Fields of Use and TRANSFEROR shall fully
and timely cooperate and assist TRANSFEREE in connection with any such suit or
action. All damages, awards, and settlement recoveries shall belong to
TRANSFEREE. In the event that TRANSFEREE cannot pursue, without TRANSFEROR, any
desired action for violation of the Licensed Hemiwedge Intellectual Property,
then TRANSFEROR agrees to be joined as a party to such action. In such an event,
TRANSFEROR will pay for its costs, including its attorneys’ fees, and any
recovery will be first used to pay TRANSFEROR’S and TRANSFEREE’S litigation
costs and, to the extent funds remain, the parties will discuss and agree upon
an allocation of the remaining funds between the parties based upon at least the
following factors: each party’s level of involvement in the action, the field(s)
of use of the third party violator, and the impact of any such action across the
various fields of use. TRANSFEROR further shall fully and timely cooperate with
TRANSFEREE in connection with any suit or action involving the Assigned
Hemiwedge Intellectual Property.
 
12

--------------------------------------------------------------------------------


 
Section 7.3  Notice of Infringement. TRANSFEROR shall give TRANSFEREE prompt
written notice of any suspected infringement of the Hemiwedge Intellectual
Property in any of the Combined Fields of Use that may come to TRANSFEROR’s
attention.
 
Section 7.4  Ownership of Intellectual Property for Improvements. 
 
(a)  By Transferee. TRANSFEREE shall own any improvements, developments,
additions, changes, and modifications, including Intellectual Property relating
thereto, as may be from time to time made during the term of this Agreement by
or for TRANSFEREE or its affiliates (excluding TRANSFEROR to the extent
TRANSFEROR becomes an affiliate of TRANSFEREE), consultants, sublicensees or
assignees.
 
(b)  By Transferee - Applicable Exclusively to One or More of the Combined
Fields of Use. TRANSFEREE shall own any and all rights, including Intellectual
Property, relating to Improvements to the Hemiwedge Technology or to the
Hemiwedge Products to the extent such Improvements can be segregated exclusively
to any one or more of the Combined Fields of Use. In this regard, TRANSFEROR, as
soon as reasonably practicable, shall assign, and cause its employees and
consultants to assign to TRANSFEREE such Intellectual Property and the related
Improvements.
 
(c)  By Transferor - Exclusively Outside the Combined Fields of Use. TRANSFEROR
shall own any and all right, including Intellectual Property, relating to
Improvements to the Hemiwedge Technology or the Hemiwedge Products to the extent
such Improvements can be segregated to uses outside the Combined Fields of Use.
 
(d)  By Transferor - Applicable Both Inside and Outside the Combined Fields of
Use. TRANSFEROR shall own any and all rights, including Intellectual Property,
relating to Improvements to the Hemiwedge Technology or to the Hemiwedge
Products to the extent such Improvements cannot be segregated exclusively to any
one or more of the Combined Fields of Use or exclusively outside the Combined
Fields of Use. TRANSFEROR, however, hereby grants to TRANSFEREE under such
Intellectual Property an exclusive (in a manner consistent with Sections 2.1 and
2.4), worldwide, perpetual, fully paid up, irrevocable, and sublicensable
license and right to make, use, sell, offer for sale, rent, offer for rent,
modify, reproduce, repair, service or otherwise commercialize or develop such
Improvements to the Hemiwedge Technology or to the Hemiwedge Products for any
and all of the Combined Fields of Use.
 
(e)  Assigned Intellectual Property. Notwithstanding any of the foregoing,
TRANSFEREE shall own any and all rights, including Intellectual Property,
relating to Improvements to the Hemiwedge Technology or to the Hemiwedge
Products that relate to the Assigned Hemiwedge Intellectual Property.
 
13

--------------------------------------------------------------------------------


 
ARTICLE 8
 
CONFIDENTIALITY
 
Section 8.1  Confidential Information. Each party acknowledges that in
performing this Agreement the party may be provided with and have access to
another party’s confidential information, including, without limitation,
technical information (such as software, algorithms, Technology, and trade
secrets relating to Hemiwedge Products), processes, product plans and sales
information, that the other party treats as proprietary, confidential or of
substantial value and which value would be impaired if improperly used or
disclosed to third parties (“Confidential Information”). The parties acknowledge
that Confidential Information may include any of the foregoing which has been
provided to or by another party prior to the Effective Date.
 
Section 8.2  Treatment of Confidential Information. For a period of twenty (20)
years from the Effective Date, each party shall maintain the other party’s
Confidential Information in confidence and not disclose the other party’s
Confidential Information to any person other than to its officers, fiduciaries,
employees, agents or consultants who have a business need to know such
Confidential Information, who have been informed of the confidential nature of
such Confidential Information and who are, either by nature of their positions
or duties or pursuant to written agreement, subject to substantially equivalent
restrictions with respect to the use and disclosure of the Confidential
Information as are set forth in this Agreement.
 
Section 8.3  Permitted Disclosures. The obligation of each party to maintain
another party’s Confidential Information in confidence shall not apply to any
Confidential Information (i) that becomes publicly available (other than by
reason of a disclosure by a party in violation of this Agreement), (ii) was in
the possession of the receiving party prior to the time it was disclosed
hereunder, (iii) is independently made available as a matter of right to the
receiving party by a third party, (iv) is independently developed by or for the
receiving party, which independent development is supported by sufficient
evidence, (v) the disclosure of which has been consented to by the other party
in writing, or (vi) the disclosure of which is required by a court of competent
jurisdiction or other governmental authority or otherwise as required by Law or
regulation of a national securities exchange on which the securities of such
party may then be listed.
 
Section 8.4  Notice of and Limits on Disclosure. Before any party discloses any
of another party’s Confidential Information pursuant to Section 8.3(vi), such
party shall as soon as practicable, and in any event prior to making any such
disclosure, notify the other party of the specific Confidential Information
proposed to be disclosed and of the court order, subpoena, interrogatories,
government order or other reason that requires disclosure of the Confidential
Information so that the other party may seek a protective order or other remedy
to protect the confidentiality of the Confidential Information or waive
compliance with the applicable provisions of this Article 8. Such party shall
also consult with the other party on the advisability of taking steps to
eliminate or narrow the requirement to disclose the Confidential Information and
shall otherwise cooperate with the efforts of the other party to obtain a
protective order or other remedy to protect the Confidential Information. If a
protective order or other remedy cannot be obtained, such party may disclose
only that Confidential Information that its counsel advises in writing (which
writing shall also be addressed and delivered to the other party) is legally
required to be disclosed.
 
14

--------------------------------------------------------------------------------


 
Section 8.5  Notice of Other Uses of Confidential Information. Each party shall
promptly inform the other party if it becomes aware of any reason, whether under
Law, policy or otherwise, that it will, or might become compelled to, use the
other party’s Confidential Information or disclose Confidential Information in
violation of the confidentiality restrictions in this Article 8 other than as
contemplated by Section 8.2.
 
ARTICLE 9
 
GOVERNING LAW, JURISDICTION, AND DISPUTE RESOLUTION
 
Section 9.1  Governing Law and Jurisdiction. This Agreement is governed by and
construed under the Laws of the State of Texas as applied to agreements among
the residents of such state made and to be performed entirely within such state.
To the fullest extent permitted by applicable Law and subject to the dispute
resolution provisions of Section 9.2, the parties hereby agree that any claim,
action or proceeding by any party hereto based on, arising out of or in
connection with this Agreement must be brought only in the Federal or State
Courts of the State of Texas located in Houston, Texas, unless said courts do
not have subject matter jurisdiction, then in such other appropriate federal or
state court located in the State of Texas, and not in any other state or federal
court in the United States of America or any court in any other country. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. The parties acknowledge that in the event of any breach of
this provision by any party, the other party will have no adequate remedy at Law
and is entitled to injunctive relief to enforce the terms of this Section 9.1.
 
Section 9.2  Dispute Resolution.
 
(a)  The parties have entered into this Agreement in good faith and in the
belief that it is mutually advantageous to them. It is with that same spirit of
cooperation that they agree to attempt to resolve any dispute amicably without
the necessity of litigation or arbitration. Accordingly, if a dispute arises
between or among the parties relating to this Agreement (a “Dispute”), they will
first refer the Dispute to the authorized officers of the parties to this
Agreement prior to the commencement of arbitration proceedings or legal action.
 
(b)  If the authorized officers of the parties are unable to reach agreement
with respect to a Dispute within forty five (45) days after such Dispute is
referred to them pursuant to paragraph (a) above, such Dispute shall be resolved
by binding arbitration administered pursuant to American Arbitration Association
rules then applicable for commercial disputes. Such arbitration shall be
conducted by a single arbitrator, who shall be such individual as the parties
may agree upon within thirty (30) days after a party serves notice requiring an
arbitration of a Dispute. If the parties cannot agree upon an arbitrator within
such thirty (30) day period, then a single arbitrator shall be selected by the
American Arbitration Association. In any controversy subject to arbitration, the
arbitrator may grant any relief, legal or equitable, interim or final, that may
be granted by a court of competent jurisdiction. The decision of the arbitrator
shall be final and binding and no appeal shall be made therefrom. Any
arbitration shall take place in Houston, Texas, or as otherwise agreed by the
parties. This clause shall survive the termination of this Agreement and shall
be governed by the Federal Arbitration Act.
 
15

--------------------------------------------------------------------------------


 
(c)  Specific Performance. Notwithstanding the foregoing dispute resolution
procedures, the parties acknowledge and agree that any breach by any party of
the provisions of Articles 2, 3, 6, 7, and 8 may cause irreparable injury for
which monetary damages would not be adequate. Accordingly, such provisions may
be enforced by the parties by specific performance without first proceeding
pursuant to paragraph (a) or (b) above.
 
ARTICLE 10
 
NOTICES
 
Any notice or other communication that a party desires to give to another party
shall be in writing, and made be made by personal delivery, delivery by
electronic mail, by registered or certified mail (postage prepaid), by
facsimile, or by overnight commercial courier service, addressed to the party at
its address, e-mail address, or facsimile number set forth below. Notice shall
be effective as follows: upon the date of delivery if by personal delivery or
delivery by electronic mail; upon three (3) calendar days after deposit in any
United States mail box if by registered or certified mail; upon confirmed
transmission if by facsimile; or upon one (1) business day following the date so
mailed by courier if by overnight commercial courier service. Any party may
designate a different address to which notices or demands shall thereafter be
directed by written notice given in the manner hereinabove required and directed
to the other parties at its respective address as set forth herein.
 
To TRANSFEREE:
 
Tejas Research & Engineering, LP
9185 Six Pines Drive
The Woodlands, TX 77380
Attention: Tom Hill
Facsimile: 403-466-8063
Confirm: 281-466-8700
 
With a copy to:
 
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010
Attention: Gene G. Lewis
Facsimile: (713) 651-5246
Confirm: (713) 651-5151
 
16

--------------------------------------------------------------------------------


 
To TRANSFEROR:
 
Hemiwedge Valve Corporation
1011 Beach Airport Road
Conroe, Texas 77301
Attention: President, Ken Chickering
Facsimile: 936-539-2990
Confirm: kenc@hemiwedge.com
 
With a copy to:
 
BURLESON COOKE, L.L.P.
2040 North Loop 336 West, Suite 123
Conroe, Texas 77304
Attention: Dr. Claude E. Cooke Jr.
Facsimile: 936-494-0102
Confirm: 713-358-1700
 
ARTICLE 11
 
MISCELLANEOUS
 
Section 11.1  Executory Contract. The parties agree that this contract is an
executory contract as that term is used in the bankruptcy provisions of the
United States Code, including 11 U.S.C. Section 365(n), due to the mutual
on-going obligations of the parties.
 
Section 11.2  Amendments. This Agreement may be modified or amended at any time
by an approval in writing signed by the parties.
 
Section 11.3  Entire Agreement. This Agreement, along with the Transfer
Agreement and the other agreements contemplated thereby and delivered
contemporaneously herewith, constitutes the entire agreement between the parties
relating to the subject matter hereof and supersedes any prior agreement or
understanding between them. In the event of any inconsistency or conflict
between this Agreement and such other agreements, the provisions of this
Agreement shall control.
 
Section 11.4  Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.
 
Section 11.5  Severability. If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those to which it is held invalid, shall
not be affected thereby.
 
17

--------------------------------------------------------------------------------


 
Section 11.6  Counterpart Execution; Facsimile Execution. Separate copies of
this Agreement may be executed by the parties hereto, with the same effect as
though all parties had signed the same copy of this Agreement. Facsimile
signatures shall have the same effect as manually executed signatures.
 
Section 11.7  Further Assurances. Each party hereto agrees to execute, with
acknowledgment or affidavit, if required, any and all documents and writings
which may be necessary or expedient in connection with the execution of this
Agreement and the achievement of its purposes. Each of TRANSFEROR and TRANSFEREE
shall execute and deliver from time to time such further agreements, documents,
certificates and other instruments of conveyance, assignment and transfer and
shall use reasonable efforts to take or cause to be taken such other actions as
may be reasonably necessary to vest all of TRANSFEROR’s right, title and
interest in and to the Assigned Hemiwedge Intellectual Property, Assigned
Deliverables, and Licensed Deliverables in TRANSFEREE, including using
reasonable efforts to obtain the approval, waiver or consent of any person.
 
Section 11.8  Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege.
 
Section 11.9  Savings Clause. Should TRANSFEROR, voluntarily or involuntarily,
become subject to the protection of the United States bankruptcy Laws or similar
Laws of another jurisdiction, TRANSFEREE shall be entitled to all of the
benefits of such bankruptcy Laws. Pending the assumption or rejection of this
Agreement, TRANSFEROR shall perform all of its obligations under this Agreement
and as required by such bankruptcy Laws. If TRANSFEROR or any trustee rejects
this Agreement pursuant to such bankruptcy Laws, TRANSFEREE may elect to retain
its license rights under this Agreement for the duration of this Agreement and
the license granted herein. If TRANSFEREE elects to retain its license rights
hereunder, TRANSFEREE may freely exercise its rights under this Agreement and
any supplementary agreement and TRANSFEROR shall comply fully with its delivery
and disclosure obligations pursuant to Section 2.3 inasmuch as the Assigned
Deliverables, Licensed Deliverables, and Technology are integral to TRANSFEREE’s
license rights pursuant to Section 2.1 and assignment rights under Section 2.2.
TRANSFEROR and/or the trustee shall not interfere with the rights of TRANSFEREE
as provided in this Agreement.
 
 
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]
 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement.
 


 
TRANSFEROR:
 
Hemiwedge Valve Corporation


By: ________________________________
Name: Matthew C. Flemming
Title: Chief Financial Officer
 
TRANSFEREE:
 
Tejas Research & Engineering, L.P.


By: ________________________________
Name: Thomas Hill
Title: Chief Executive Officer
 
SIGNATURE PAGE TO INTELLECTUAL PROPERTY AGREEMENT

--------------------------------------------------------------------------------


 
SCHEDULE A – LICENSED HEMIWEDGE INTELLECTUAL PROPERTY
 

a.
U.S. Patent Number 4,962,911, titled “Hemiwedge Valve” (expired)

 

b.
U.S. Patent Number 5,333,834, titled “Valve Driver”

 

c.
U.S. Patent Number 5,507,469, titled “Valve Actuator System for Initial Torque
Reduction”

 

d.
U.S. Patent Number 7,357,145, titled “High-pressure, Hemi-wedge Cartridge Valve”

 

e.
U.S. Patent Application Publication Number 2008/0093575, titled “Rotatable Wedge
Valve Mechanism And Method For Manufacture”

 

f.
U.S. Patent Application Publication Number 2008/0099076, titled “Rotatable Wedge
Cartridge Valve Mechanism And Method For Assembly And Disassembly”

 

g.
U.S. Patent Application Publication Number 2008/0179558 (U.S. Patent Application
Serial Number 11/699518), titled “Self-adjusting Seat For Rotary Valve”
(abandoned)

 

h.
WO2008/051886, titled “Rotatable Wedge Valve Mechanism And Method For
Manufacture”

 

i.
WO2008/055050, titled “Rotatable Wedge Cartridge Valve Mechanism And Method For
Assembly And Disassembly”

 

j.
WO1996/035068 (PCT/US96/05980), titled “Valve Actuator System for Initial Torque
Reduction” (expired)

 

k.
WO1994/023228 (PCT/US94/03360), titled “Valve Driver” (expired)

 

--------------------------------------------------------------------------------


 
SCHEDULE B – ASSIGNED HEMIWEDGE INTELLECTUAL PROPERTY
 

a.
U.S. Patent Application Serial Number 12/049765, titled “Hydraulic
Bi-Directional Rotary Isolation Valve”

 

b.
U.S. Patent Application Serial Number 12/112092, titled “Mechanical
B-Directional Isolation Valve”

 

--------------------------------------------------------------------------------


 
Schedule C – SHORT FORM ASSIGNMENT
 
ASSIGNMENT
 
THIS ASSIGNMENT, is made this ____ day of October, 2008, by Hemiwedge Valve
Corporation, a Texas corporation (hereinafter referred to as Assignor);
 
WHEREAS, Assignor is the owner of certain new and useful inventions as described
in each patent or patent application listed below (herein “Inventions”):
 
United States of America application serial number 12/0497,65, titled “Hydraulic
Bi-Directional Rotary Isolation Valve”; and United States of America application
serial number 12/112,092, titled “Mechanical B-Directional Isolation Valve”; and
 
WHEREAS, Tejas Research & Engineering, L.P., a Texas limited partnership (herein
called “Assignee”), is desirous of acquiring the entire right, title and
interest in and to said Inventions, including said pending patent applications
anywhere in the world, and in and to any Letters Patent of the United States to
be obtained therefore and thereon.
 
NOW, THEREFORE, for good and sufficient consideration, the receipt of which is
hereby acknowledged, Assignor has sold, assigned, transferred and set over, and
by these presents does sell, assign, transfer and set over, unto Assignee, its
successors, legal representatives and assigns, the entire right, title and
interest in and to the above-mentioned Inventions, including said pending
applications anywhere in the world, and in and to any Letters Patent to be
obtained therefore and thereon, and in and to any and all direct and indirect
divisions, continuations and continuations-in-part of said application(s), and
any and all Letters Patent in the United States and all foreign countries which
may be granted therefore and thereon, and reissues, reexaminations and
extensions of said Letters Patent, and all rights of action on account of past,
present and future infringement of said patents and like protection, and all
rights under the International Convention for the Protection of Industrial
Property, the same to be held and enjoyed by Assignee, for its own use and
benefit and the use and benefit of its successors, legal representatives and
assigns, to the full end of the term or terms for which Letters Patent may be
granted and/or extended, as fully and entirely as the same would have been held
and enjoyed by Assignor, had this sale and assignment not been made.
 
AND for the same consideration, Assignor hereby represents and warrants to
Assignee, its successors, legal representatives and assigns, that, at the time
of execution and delivery of these presents, except for any rights, titles
and/or interests that have arisen to Assignee under law or that have already
been transferred to Assignee, Assignor is the sole and lawful owners of the
entire right, title and interest in and to the said Inventions, including said
pending applications anywhere in the world, and in and to any Letters Patent to
be obtained therefore and thereon, and that the same are unencumbered and that
Assignor has good and full right and lawful authority to sell and convey the
same as herein set forth.
 

--------------------------------------------------------------------------------


 
AND for the same consideration, Assignor hereby covenants and agrees to and with
Assignee, its successors, legal representatives and assigns, that Assignor will
sign all papers and documents, take all lawful oaths and do all acts necessary
or required to be done for the procurement, maintenance, enforcement and defense
of any Letters Patent and applications for Letters Patent for said Inventions,
whenever counsel of Assignee, or counsel of its successors, legal
representatives and assigns, shall advise: that any proceedings in connection
with said Inventions, patent applications, or Letters Patent, including but not
limited to interference proceedings, is lawful and desirable; or, that any
division, continuation or continuation-in-part of any application for Letters
Patent, or any reissue, reexamination or extension of any Letters Patent, to be
obtained thereon, is lawful and desirable.
 
AND Assignor hereby requests the Commissioner of Patent and Trademarks to issue
said Letters Patent of the United States to Assignee, as Assignee of said
Inventions and any Letters Patent issued or to be issued thereon, for the sole
use and benefit of Assignee, its successors, legal representatives and assigns.
 
AND Assignor hereby grants the following individuals the power to insert on this
Assignment any further identification which may be necessary or desirable to
comply with the rules of the United States Patent and Trademark Office for
recordation of this document:
 
FULBRIGHT & JAWORSKI L.L.P.
 
All practitioners at Customer Number 26271.
 
Date:
           
Printed Name:
       

 

 THE STATE OF TEXAS  '      COUNTY OF HARRIS  '

 
Before me, the undersigned authority, on this ____ day of October, 2008,
personally appeared _______________________, who being by me first duly sworn
declared that he is _______________________ and acknowledged to me that he
executed the foregoing Assignment for the purposes therein expressed.
 
(Notary Seal)
 

     
 Notary Public, State of Texas

 

--------------------------------------------------------------------------------



 